Title: To James Madison from George W. Erving, 30 September 1807
From: Erving, George W.
To: Madison, James



Private
Dear Sir
Madrid Sep. 30th. 1807 and Oct. 5th.

My last unofficial letter of any consequence was No. 24. (11th August).  I have not any thing very particular now to add, but learning that a very fast-sailing vessel is about to depart from St. Sebastians, I cannot prætermit Such an opportunity of writing to you.  In the letter above referred to I communicated certain dispositions of the Prince arising out of the actual position of affairs.  Considering all circumstances there is a tranquillity, a non-chalance here that is absolutely astonishing: What opiates have been administered, if any, to produce this pleasing calm, I cannot learn.
The affair of Portugal, & consequently the advance of French troops may have been somewhat retarded by the English attack on Copenhagen: The Portuguese have hitherto temporized, & resorted to Every possible shift for the purpose of gaining time; declining however rather explicitly to Execute that part of the project intended to affect English persons & their property at Lisbon.  The pretence for not immediately closing their ports was the necessity of first having a fleet prepared to resist a forcible Entry; there has been therefore the utmost activity & Energy in getting all their ships great & small ready: but the Portguese government (seeming in compliance) had in fact determined, as the least danger, to embark itself in this fleet & go to the Island of Madeira for a time, and if finally it shoud be entirely Excluded from the hopes of restoring itself to the continent, then to transfer itself to its American possessions.  It is probable that this determination may be changed by the very important intelligence just received (via England) of the surrender of the English at Buenos Ayres and the consequent stipulation for their Evacuating S. America, because one principal motive to the decision of the Portuguese government may be presumed to have been an apprehension that the English woud take possession of the Brasils: from the success of the Spaniards at Buenos Ayres, it must necessarily derive great Confidence in the means which its own colonies have of defending themselves against similar Enterprises.
The force at Bayonne called "Army of observation" is extended over a district of 9 leagues; it may at present consist of 40,000 men; but it is Evident by the preparations made, and the disposition of the troops in the space which they occupy, that the interstices are to be filled up, and that the army will be at least 100,000.
Supposing Portugal now to accede entirely to the views of France, it will be necessary that a certain portion of troops occupy the Ports of that country, to enforce an Exact observance of the imperial decree: I am very much inclined to think however that Spanish troops will be deputed for that purpose, & that french troops will supply the place of them here:  The permission for the french troops to enter the Spanish territory was dispatched some days since, & orders are given for the garrison of Madrid, and about 000 men from Andalusia to hold themselves in readiness to march.
Certainly many interesting conversations must have taken place between the two emperors during the festivities at Tilsit, & amongst other subjects of them it is probable were the affairs of this country, because the Emperor was aware of certain Communications with the Russian government which I have referred to in former letters.  It may be in consequence of something dropped in Conversation there, that the late Spanish Ambassador at Petersburgh (Count de Norunha) is dismissed: The ordinary retreat given to an ambassador is 2000 doblons per ann: this government has given him 3000, but, upon condition that he never returns to Spain & that he never resides in any part of Russia; He is to be succeeded at Petersbourgh by General Pardo lately ambassador at Berlin.
With respect to our affairs here I shall be obliged to write to you officially in a few days on certain proceedings of their new admiralty in which I am sorry to say that there is neither justice, nor consistency: in fine Every thing continues very much in its old train.  It is most mortifying & vexatious to observe that there is no amendment & no hopes of amendment in the points which we have so much reason to complain of and I now absolutely despair of procuring anything satisfactory even upon the subject of their decree.
General Armstrong wrote to me on the 31st. August transmitting an Extract of a note from the French Minister to himself upon the "subject of our differences with Spain" as follows.  "Votre troisieme note comme les deux premiers aux discussions qui subsistent entre l’Espagne et les etats Unis me donne lieu d’ecrire à l’ambassadeur de S. M. a Madrid et de lui recommander de saisir toutes les occasions favorables pour porter les ministres des deux Etats à ne suivre dans ses discussions qu’une marche amicale." General A. seems to annex some importance to this; but I profess that I cannot see any thing in it that is likely to be in the least useful; nor is it altogether intelligible, since our differences are not in discussion here.  I have had several Conversations with Mr. De Beauharnais since he received that letter from Mr Champigny; he seems not to have the least information upon the questions subsisting between the United States & Spain, and to be perfectly indifferent to them.  He makes use only of some few general phrases of good will which apparently have no motive or object but that of displaying himself
This is a minister altogether different from any that I have before known: he has no composed ideas on political subjects, makes no combinations comparisons or contrasts; his view seems solely fixed on the great operations of his government; every thing which is not essentially connected with them is beneath attention; Every thing that does not immediately subserve to them is hated or despised. Thus I have answered Genl A. that if the french govt. really intend to produce any effect upon this government favorable to us, thro the means of its Ambassador here, it is absolutely necessary, that it shoud send positive & precise instructions to do such & such things.
Mr. Bowdoin has proposed to Genl Armstrong their writing a joint letter to me, inviting me to demand from this government an explicit declaration whether it will or will not send powers to Paris to open negotiations. In reply I have suggested to Mr. B. that such a demand might probably with more propriety & effect be made by him thro the french govt., because if the answer be favorable they may count on it, & if it be not so, in that case no better woud be obtained here: for if they give an answer here not influenced by France it will be unfavorable or at best Evasive: I remain in the persuasion that they have no disposition to treat & never will Consent to treat unless compelled to do so by a very strong pressure.  I have however expressed my readiness to do whatever they may judge suitable; but have further suggested that in case they conclude to write the joint letter it woud be well to inform the french govt. of their intention.  First to avoid offence, & again that if it be so disposed it may have an opportunity of influencing the answer to be given.
They also propose to write to me respecting the interruptions opposed to our commerce on the mobile: this is no doubt a very important & urgent matter; as you have not instructed me upon the subject, I presume that you have preferred to Negotiate it thro’ the Spanish chargé d’affaires at Washington: I cannot think that any satisfactory answer woud be obtained by an ordinary communication here.  The degree of uncertainty which hangs over their own state, may be supposed to add very much at this moment to their usual insensisibility as to their relations with ye. U. States.
Whilst I am yet writing we receive intelligence of the Capitulation of Copenhagen & the surrender of the fleet; a disaster altogether unlooked for & unaccountable. They say that the Prince Royal will not ratify the articles; but the English are in possession; the Danes have not burnt their fleet as they promised to do.
We have not any intelligence respecting our affairs with England; the delay has a warlike aspect (our dates come down to 11th. Sep.) & if they have any disposition that way their success at Copenhagen will doubtless promote it.  The actual Ministry (which coud not but be expected by those who are acquainted with their individual characters) do not fall behind the Pitts & Grenvilles of former cabinets in acts of hardihood; young ardent & desperate they will proceed in their career regardless of Consequences seeming to imagine that the situation in which the successes of  have placed them, has absolved them from all the obligations which they lay under to the great society of nations: they assume the Sea to be a territory conquered by them & that consequently by the rights of Conquest they are entitled to form a constitution & laws for its government: thus Every country in the four quarters of the globe which is touched by its waters is made to groan with indignation & resentment; they are become as it were outlaw, at war with all social principles, & have made it necessary that a price shoud be set on their heads; or like a mad Malay "running a muck" as it is called, the general safety requires that they shoud be hunted & shot at till the weapon falls from their desperate & destructive hand.
Thro’ the means of France a war between the U. S. & G. B. will it is to be hoped produce a favorable adjustment of all our affairs with Spain; but independant of such interference I am persuaded that it will produce nothing: Whatever motives the Spanish have to t the British they still preserve a most unaccountable partiality for them; a partiality which does not admit of a due Attention to their most vital interests & their most urgent necessities: in the same way the moderation & loyalty of the U. States towards them of which they have received such abundant & continual proofs do not seem at all to diminish those prejudices which had been of late years so industriously planted: This perversity is in the color of their skin; it is a Negroe which cannot be washed white.
5 Oct.  The success of the English at Copenhagen has as might be supposed Exasperated the Emperor in the highest degree if he was yet undetermined respecting the fate of Portugal that event has irrevocably fixed it: peremptory orders were sent to Lisbon that if the Port was not closed against the English by the first of October the French chargé d’affaires & spanish Ambassador shoud quit it: by a special Courier arrived yesterday we find that they have quitted, & it is of course to be presumed that the army of observation will forthwith commence its movements.  Spain wished to avoid taking part in this business, under the plea if the Portuguese government shoud Emigrate to the Brasils they might avail themselves of such ground to make war on the Spanish Colonies; this plea however has been set aside.
He finds  beginning to make  with  seems that he would  have  some pretend to say that it has been agreed between  and Alexander to deprive the Emperor of Austria of his title so that there shall not be more than two Emperors in Europe.  The conduct of the Russian Cabinet however is very extraordinary.  I am persuaded that its Minister  (under its direction) is still continuing the same course of intrigue which prevailed before the Peace of Tilsit.  From the Prussian I hear that there are still hopes of another  that Prussia making great exertions with this view to raise its army to one hundred fifty thousand men and calculates  the three hundred thousand of Austria as well as  a rupture of the cordiality apparently subsisting between Russia and France and this appears to be past absurd.  Yet we have witnessed such unaccountable proceedings on the part of these Princes that one is prepared to believe any thing.  What only I know is that the Russian minister has frequent ing conferences with the Prince of Peace which cannot have any other object than  opposition to France.  Certainly if a large portion of the imperial force can be employed here a favorable moment may thus be presented for renewing the war in the North.  The Prince’s conversations with the Prussian conforms to this idea.  He Expresses great concern for the misfortunes of his force and gives him of better times.  He laments also the fate of Portugal and says that if they had followed his advice they would have avoided it.  He speaks to this person in the same frank & Explicit manner of the conduct of the Emperor as formerly.  No minister of the British Cabinet could censure that conduct with more severity or attribute to him worse intentions, yet for want of means perhaps no opposition will be made to his will & if the Allies calculate upon the promises of the Prince & co-operation of Spain they will be miserably deceived. Dear Sir With sincere respect and very faithy Your most obliged & obt. St.

George W Erving

